Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 06-2767

                         WILLIAM RUPPRECHT,

                       Plaintiff, Appellant,

                                    v.

                   CITY OF PITTSFIELD, ET AL.,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Kenneth P. Neiman, U.S. Magistrate Judge]


                                 Before

                       Boudin, Chief Judge,
                 Campbell, Senior Circuit Judge,
                    and Lynch, Circuit Judge.



     William Rupprecht on brief pro se.
     Nancy Frankel Pelletier and Robinson Donovan, P.C. on brief
for appellees.



                             May 31, 2007
           Per Curiam.     After carefully considering the briefs and

record on appeal, we affirm the judgment below. McCord v. Horace

Mann Ins. Co., 390 F.3d 138 (1st Cir. 2004)(de novo review).

           Among other problems, land-use conflicts rarely support

constitutional   claims.    Extreme   circumstances     are   required   to

support   substantive    due   process   or   equal   protection   claims.

Exhaustion of state remedies is a prerequisite for procedural due

process and Fifth Amendment takings claims. SFW Arecibo, LTD v.

Rodriguez, 415 F.3d 135 (1st Cir. 2005). Appellant made no showing

that he satisfied any of these requirements.

           Affirmed.    See 1st Cir. R. 27.0(c).




                                   -2-